Citation Nr: 9911611	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-33 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for residuals of a right knee injury.  

2.  Entitlement to service connection for dizziness or 
vertigo.  

3.  Entitlement to service connection for residuals of a 
closed head injury with headaches.  

4.  Entitlement to service connection for a liver disorder.  

5.  Entitlement to service connection for left ear hearing 
loss.  

6.  Entitlement to service connection for visual impairment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1992 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that in April 1997 the veteran withdrew his 
appeal with respect to a claim for service connection for a 
psychiatric disorder.  Entitlement to service connection for 
tinnitus was granted in a December 1996 rating decision.  
Therefore, neither issue is currently before the Board.  

The veteran has appealed the initial disability rating 
assigned by the RO for residuals of a right knee injury.  The 
Board construes from his continued disagreement an implied 
claim for an increased disability rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (an appeal from an initial 
rating is a distinct claim from a claim for an increased 
rating); AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim 
for an original or an increased rating, it is presumed that 
the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  This claim for an increased rating has not been 
adjudicated by the agency of original jurisdiction and is 
therefore returned to the RO for the necessary development 
and adjudication.  It is emphasized that, when evaluating 
this claim, the RO must consider 38 C.F.R. §§ 4.40 and 4.45 
(1998), VAOPGCPREC 9-98, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The issue of entitlement to an initial disability rating 
greater than 10 percent for residuals of a right knee injury 
is addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's dizziness or vertigo and his period of active 
military service or some incident thereof.

3.  There is no competent medical evidence of a nexus between 
the veteran's headaches and his period of active military 
service or some incident thereof.  

4.  There is no competent medical evidence of a nexus between 
whatever liver disorder the veteran may have and his period 
of active military service or some incident thereof.

5.  There is no competent medical evidence showing a current 
left ear hearing loss disability that is related to the 
veteran's period of active military service or some incident 
thereof.   

6.  There is no competent medical evidence of a nexus between 
whatever visual impairment the veteran may have and his 
period of active military service or some incident thereof.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for dizziness or vertigo is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection 
for residuals of a closed head injury with headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

3.  The veteran's claim of entitlement to service connection 
for a liver disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).

4.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.385 (1998). 

5.  The veteran's claim of entitlement to service connection 
for visual impairment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's August 1992 enlistment examination report 
revealed that his distant and near vision were recorded as 
20/20 in each eye.  Audiological evaluation revealed pure 
tone thresholds, in decibels (dB), as follows:






HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
15
10
LEFT
5
0
0
0
15
20

No speech audiometry scores were provided.  At the time of 
entrance to service in November 1992, the veteran's 
uncorrected vision was 20/20 on the right and 20/15 on the 
left.  Glasses were not prescribed. 

The veteran's service medical records include a June 1993 
inpatient treatment record that indicated that the veteran 
had been struck by a grenade simulator.  He was admitted for 
one day only.  The diagnosis closed head injury with mild 
concussion with loss of consciousness for a couple of hours.  
In July 1993, one week after closed head injury, he still had 
headache and some diplopia.  Examination was normal.  The 
assessment was status post closed head injury.  In September 
1993, he complained of bloody vomit.  On examination, there 
was mild tenderness in both upper abdominal quadrants.  The 
diagnosis was viral syndrome.  

In March 1994, the veteran presented with a two-day history 
of nausea, vomiting, diarrhea, and productive cough.  The 
assessment was viral syndrome.  The veteran was hospitalized 
from August 1994 to September 1994 for psychiatric and 
alcohol problems.  With respect to past medical history, he 
reported having frequent headaches that resulted from a blow 
to the head with a loss of consciousness the previous year.  
He also reported a history of occasional gastrointestinal 
upset in the morning.  During the admission, personnel noted 
an elevated level of alanine transaminase (ALT) of 71.  
Follow up studies for hepatitis serology were pending at the 
time of discharge.  

The report of the October 1994 separation examination 
indicated that distant and near vision was 20/20 in each eye.  
The report showed that left ear hearing loss was compatible 
with an H-2 profile.  A reference audiogram performed on date 
of examination indicated that the veteran was routinely 
exposed to hazardous noise and that he used hand formed 
earplugs for hearing protection.  It had been 15 hours since 
his last noise exposure.  Audiological evaluation revealed 
pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
5
0
5
5
30
LEFT
40
40
40
40
40
80

No speech audiometry scores were provided.  The veteran 
required audiological and otological referral.  

On the accompanying report of medical history, the veteran 
reported a history of frequent or severe headaches, dizziness 
or fainting spells, and head injury.  He did not report any 
hearing loss or eye trouble.  Handwritten notes from the 
examiner indicated that the veteran complained of headaches 
and dizzy spells.   

The veteran was afforded several VA examinations in April 
1995.  During the general medical examination, he reported 
suffering an injury to the left ear with hearing loss from a 
percussion grenade in May 1993, and headaches since 1993.  
His subjective complaints included hearing loss and 
headaches.  Physical examination was significant for normal 
eyes with vision of 10/8 in each eye.  Abdominal examination 
was normal.  The diagnosis included hearing injury from a 
grenade and headaches.  

During the visual examination, the veteran reported no visual 
complaints other than occasional blurring since exposure to a 
grenade simulator.  The examiner noted no history of visual 
complaints and the ophthalmic examination was essentially 
normal.  Uncorrected visual acuity was 20/15 minus at 
distance and J1 at near in each eye.  

The veteran underwent VA audiometric testing for evaluation 
of hearing loss.  The examiner indicated that she was unable 
to obtain reliable test results for the left ear even after 
considerable re-evaluation and re-instruction.  The results 
suggested a possible non-organic component for left ear 
hearing.  It was noted that the veteran was rescheduled for 
another examination in May 1995 but failed to report.  The 
speech recognition score for the left ear was 96 percent.  
During the examination for diseases of the ears, the veteran 
related that he was an infantryman and carried an M16 rifle.  
He did not wear hearing protection during drills or firing 
range activities.  He had a history of left ear hearing 
problems for about one and one-half years.  His hearing was 
decreased since being knocked out by a percussion grenade in 
May 1993.  He reported dizziness occurring four to five times 
a day lasting several seconds.  The dizziness was 
vertiginous.  The dizziness was better with his eyes open and 
worse with his eyes closed.  The vertigo seemed to come on 
during strenuous activity.  The examiner commented that the 
veteran's audiogram results were inconsistent and discrepant.  
When the push technique of audiometry was used, the left ear 
had a general hearing range of 20 to 25 dB.  Stenger's test 
was positive.  Speech discrimination was 96 percent on the 
left.  The examiner opined that the veteran's history of 
exposure to a percussion grenade and loss of consciousness 
would be consistent with possible perilymph fistula.  
However, the discrepant results on the audiogram would 
indicate as aspect of pseudohypoacusis.  The examiner 
commented that the Weber and Rinne tests did indicate a 
sensorineural hearing loss on the left.  

The veteran was scheduled for additional audiology VA 
examinations in July 1995.  During the audiometric 
examination, the examiner again indicated that the test 
results were unreliable.  Additional testing with auditory 
brain stem responses and otoacoustic admission evaluation 
revealed possible slight to mild high frequency hearing loss 
in the left ear, although the finding could not be 
consistently confirmed with behavioral procedures requiring 
veteran participation.  The speech recognition score for the 
left ear was again 96 percent.  The findings in the left ear 
supported hearing sensitivity for speech signals essentially 
within normal limits, although a slight to mild high 
frequency hearing loss could not be ruled out.  

During the examination for ear diseases, the veteran reported 
a one and one-half year history of tinnitus, decreased 
hearing, headaches, blurred vision, and vertigo.  The vertigo 
was variable in intensity, lasted five to ten minutes, and 
occurred approximately two times a day.  He had never vomited 
or fallen during a vertiginous episode.  All of these 
problems began after he was knocked down by a concussion 
grenade.  He denied any history of otologic problems.  
Physical examination was largely normal.  The Romberg test 
showed approximately equal air and bone conduction on the 
left.  There was some unsteadiness but no falling.  The 
examiner commented that the results of the veteran's 
audiogram revealed a very widely discrepant hearing loss in 
the left ear scattered between 65 dB and 25 dB.  The veteran 
had a positive Stenger's test with hearing in the 20 dB range 
when Stenger interference was present.  Auditory brain stem 
evoked response was essentially normal.  The assessment was 
functional hearing loss.  The examiner indicated that it was 
doubtful with the functional hearing loss present that the 
inner ear was responsible for his vertigo symptoms. 

The veteran submitted copies of VA medical records.  He was 
evaluated for possible audiological problems in July 1995.  
He reported tinnitus, blurred vision, headaches, decreased 
hearing, and variable vertigo.  After performing an 
audiogram, the audiologist commented that the initial 
volunteered results suggested flat moderate hearing loss.  
These results were inconsistent with other tests and 
suggested a possible non-organic component.  Overall, the 
test results were consistent with possible mild hearing loss 
in the high frequencies.    

In June 1996, the veteran testified at a personal hearing.  
He had good hearing before service.  He believed that he 
incurred hearing loss in service by engaging in live-fire 
exercises and as a result of exposure to a percussion 
grenade.  He experienced hearing problems continually after 
that time, with hearing loss mainly in the left ear.  The 
veteran stated that he had no problems with dizziness and 
vertigo prior to service.  He started experiencing these 
problems at about the middle of his enlistment.  His current 
symptoms included lightheadedness, dizziness, seeing little 
white spots, and some nausea.  He had had continuous problems 
with dizziness and vertigo since his separation from service.  
VA doctors had not recommended any treatment and the veteran 
was not currently receiving care or medication for dizziness 
or vertigo.  He had no chronic headaches prior to service.  
The headaches began in basic training.  He could not relate 
the onset of headaches to a specific incident.  The headaches 
started before the head injury, but became worse after the 
injury.  He had not been treated since service because he 
could not get an appointment.  He did not take over-the-
counter medications because he did not think they worked.  
The veteran reported having serious attacks of headaches two 
or three times a day.  He had missed work due to headaches.  

The veteran related that in service when he was sent to 
alcohol rehabilitation his liver enzymes were elevated.  He 
did not currently have any liver-related symptoms.  Doctors 
had not indicated that the veteran currently had a chronic 
liver disorder.  The veteran denied having liver problems 
prior to service. 

Finally, the veteran related having visual impairment with 
complaints of intermittent blurred vision and little white 
spots.  Doctor had never diagnosed a specific eye disorder.  
He asserted that the problems started shortly after the 
incident with the percussion grenade.  The veteran had normal 
vision prior to the incident.  He explained that the blurred 
vision could last for a couple seconds or a couple hours and 
that the white spots lasted a couple minutes at a time.    

In July 1996, the veteran underwent additional VA 
examinations.  Results from the audiological evaluation 
revealed pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
10
10
5
5
10
8
LEFT
15
10
15
15
15
14

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner commented that the 
veteran's hearing was characterized by normal sensitivity to 
4000 Hz, with a mild to moderately severe hearing loss from 
6000 to 8000 Hz.  The speech discrimination score in quiet 
was excellent.  

During the examination for diseases of the ear, the veteran 
reported a history of three years of constant bilateral 
tinnitus and dizziness.  He described the dizziness as 
lightheadedness that occurred four to five times a day and 
only with getting up from a seated or reclined position.  He 
denied a history of ear infection, surgery, or drainage, as 
well as true vertigo.  He gave a history of noise exposure in 
service.  Physical examination was normal.  The audiogram 
showed normal hearing in the left ear, except for mild to 
moderate hearing loss at 6000 and 8000 Hz.  The assessment 
was essentially normal examination with a mild degree of high 
frequency hearing loss on the left.  The examiner stated that 
there was no otological source for the veteran's 
lightheadedness.  

The veteran was also afforded a VA examination for evaluation 
of a possible liver disorder.  He indicated that he had an 
alcohol problem during service that prompted his discharge in 
1995.  He claimed to have had an alcohol-related liver 
problem in service.  The examiner noted that there were no 
details of this problem available. He gave a history of 
chronic abdominal pain but denied any pancreatitis, vomiting, 
diarrhea, constipation, hematemesis, edema, and jaundice.  He 
complained of generalized weakness, but no proximal muscle 
weakness and no weight loss.  Physical examination revealed 
that the veteran was generally in good condition.  He 
appeared plethoric, but did not appear moonfaced or 
cushingoid.  There was no acne and no proximal muscle 
weakness.  There were no abdominal or orthopedic 
abnormalities.  The examiner did find multiple dark, pinking 
striae on the lateral abdominal wall and under the axilla.  
The examiner found no clinical evidence of chronic liver 
disease.  He ordered laboratory tests to evaluate liver 
function.  The examiner commented that he referred the 
veteran to the general medicine clinic for evaluation of 
possible Cushing's syndrome, of which the striae were a 
feature.  Laboratory results indicated that the veteran's 
serum glutamic pyruvic transaminase (SGPT) (same as ALT) 
level was 49 international units per liter (IU/L), out of a 
reference range of 0 to 35, and gamma-glutamyl transferase 
(GGT) level of 61 IU/L, out of a reference range of 5 to 55.  

The veteran underwent a neurological examination.  He 
reported being knocked out by a concussion grenade in 
service.  He was unconscious for a couple hours.  After that 
incident, he had episodes of headaches almost every day.  He 
experienced dizziness when the headaches were most intense 
and it felt like the room was spinning.  He also had 
dizziness when he rose suddenly after being seated for a long 
time.  He had episodes of seeing white spots and having 
blurry vision.  These episodes were also associated with the 
headaches.  He also described a constant ringing sensation in 
the ears.  He denied any photophobia, tonophobia, or seizure-
like activity.  Physical examination was wholly normal except 
for some slight tenderness to palpation of the thoracic 
spine.  The examiner commented that the diagnosis was most 
likely migraine headaches with associated vertiginous 
symptoms.  He recommended magnetic resonance imaging (MRI) of 
the brain to rule out structural brain lesion.  If the MRI 
was negative, the examiner indicated that treatment would 
involve migraine prophylaxis for control of headaches and 
dizzy spells.  The recommended medication was expected to 
help relieve both the headache pain and the dizzy spells.  
The report of the MRI of the brain indicated that the results 
were within normal limits.       

Finally, the veteran was given a visual examination.  He 
recounted a history of a head injury, but was unable to 
provide a more comprehensive description.  There was no 
significant change in his visual performance of perception 
since the brain injury.  Visual acuity at near and distance 
was 20/15 bilaterally.  Extraocular motility was reported to 
be poor.  In addition, intraocular pressures were increased 
bilaterally, more on the left, without evidence of 
significant pathology.  The balance of the examination was 
otherwise essentially normal.  The assessment was intraocular 
hypertension with no significant ocular history for 
refractive errors or structural abnormalities.  The examiner 
did not find any physical or clinical evidence for any 
ongoing pathology or insufficiency in the veteran's visual 
pathway.         

The RO obtained the veteran's VA medical records dated 
through December 1996.  April 1996 progress notes included a 
report of a closed head injury in 1994 while in service with 
no diagnosis.  There was no seizure activity.  He also 
reported having morning nausea lasted several hours for the 
past seven years.  He had alternating diarrhea and 
constipation for two years.  No significant physical findings 
and no current diagnoses were reported.  In September 1996, 
the veteran had a general medicine consultation as directed 
by the VA examiner.  He reported no changes in his condition, 
no weight loss, no easy bruising, and no easy fatiguing.  He 
appetite was good.  He related spitting up blood occasionally 
for at least 10 years.  Physical examination was significant 
for abdominal striae.  Laboratory tests showed an ALT level 
of 49 IU/L and a GGT level of 61 IU/L.  The assessment was 
possible Cushing's syndrome.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Dizziness or Vertigo

Service medical records are negative for the complaint or 
treatment of dizziness or vertigo.  However, on the report of 
medical history completed for the October 1994 separation 
examination, the veteran reported a history of dizziness or 
fainting spells and reported to the examiner complaints of 
dizzy spells.  The veteran claims that he began experiencing 
dizziness and vertigo about mid-way through his enlistment 
and after the incident with the percussion grenade.  For 
purposes of determining whether a claim is well grounded, the 
Board assumes the truthfulness of supporting evidence.  
Robinette, 8 Vet. App. at 77-78; King, 5 Vet. App. at 21.  

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a nexus 
between the dizziness and vertigo reported by the veteran and 
his period of active military service or some incident 
thereof.  Epps, 126 F.3d at 1468.  Specifically, the Board 
notes that the July 1995 VA audiology examiner found it 
doubtful that the inner ear was responsible for the vertigo 
symptoms.  The July 1996 audiology examiner found no 
otological source for the veteran's lightheadedness.  The 
July 1996 neurological examiner diagnosed the veteran as 
having migraine headaches with associated vertiginous 
symptoms.  Although the examiner related the vertigo to the 
headaches, he did not relate the headaches to service or some 
specific incident in service.  

The veteran has proffered his own general opinion that the 
dizziness and vertigo are related to the closed head injury 
from the percussion grenade.  However, the veteran is a lay 
person untrained in medicine.  He is therefore not competent 
to offer an opinion as to the etiology of the described 
dizziness and vertigo.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Finally, the veteran testified that a VA physician told him 
that the dizziness and vertigo might be the result of the in-
service head injury.  Such a statement does not suffice to 
render his claim well grounded.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.

Residuals of a Closed Head Injury with Headaches

The April 1995 VA general medical examination report reveals 
a diagnosis of headaches.  The report of the July 1996 VA 
neurological examination reveals a diagnosis of probable 
migraine headaches with vertiginous symptoms.  Service 
medical records show that the veteran in fact suffered a 
closed head injury in June 1993 with headache and diplopia 
reported one week later.  Subsequent service medical records 
are negative for complaints or treatment of headaches.  
However, during the August 1994 hospitalization, he reported 
having frequent headaches following a blow to the head.  He 
reported a history of frequent headaches on the October 1994 
report of medical history completed for the separation 
examination.  

However, in this case, the claim is not well grounded as 
there is no competent medical evidence that links the given 
diagnosis to service or some incident of service.  Epps, 126 
F.3d at 1468.  That is, neither VA examiner who provided a 
diagnosis related that diagnosis specifically to the incident 
with the percussion grenade or to service in general.  Where, 
as here, etiology of the headaches is the issue, the 
veteran's lay testimony does not satisfy the requirements for 
a well grounded claim.  Clyburn v. West, No. 97-1321, slip 
op. at 9 (U.S. Vet. App. April 2, 1999); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.      

Liver Disorder

The veteran seeks service connection for a liver disorder, 
citing elevated liver enzymes as the basis for his claim.  
The Board acknowledges that the service medical records show 
one elevated ALT reading in 1994 and that VA medical records 
showed elevated ALT and GGT levels in July and September 
1996.  However, there is no medical evidence revealing a 
diagnosis of a current liver disorder.  A claim is not well 
grounded if there is no present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, the VA 
examiner stated in the July 1996 examination report that 
there was no clinical evidence of chronic liver disease on 
physical examination.  The VA examiner did refer to a history 
of alcohol-related liver disease in service, apparently based 
on the history provided by the veteran.  Therefore, the 
examiner's statement does not constitute competent medical 
evidence required of a well grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Left Ear Hearing Loss

Audiometric testing measures threshold hearing levels in dB 
over a range of frequencies.  The threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). 

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.   

In this case, the most recent VA examination performed in 
July 1996 revealed left ear hearing that was within normal 
limits.  The pure tone thresholds obtained on examination 
fail to satisfy the regulatory requirements for hearing loss 
disability set forth in 38 C.F.R. § 3.385.  Therefore, there 
is no current left ear hearing loss disability.  A claim is 
not well grounded if there is no present disability.  
Brammer, 3 Vet. App. at 225.  Absent a current disability, 
there necessarily can be no competent medical evidence 
linking a disability to service.  Epps, 126 F.3d at 1468.   

The Board acknowledges that the audiometric examination 
performed in October 1994 for purposes of the veteran's 
discharge showed left ear hearing loss that would satisfy 
38 C.F.R. § 3.385.  However, based on the subsequent VA 
audiometric examinations, which showed mild left hearing loss 
only, it appears that the hearing loss shown at separation 
was transitory in nature.  The Board notes that the report of 
the October 1994 reference audiogram indicated that the 
veteran's last noise exposure was only 15 hours before the 
examination.  

Visual Impairment

The veteran seeks compensation for a visual impairment 
manifested by occasional blurred vision and seeing white 
spots.  Service medical records and the October 1994 
separation examination contain no references to visual 
problems as described.  However, the veteran testified that 
the problems began shortly after his head injury.  For 
purposes of determining whether a claim is well grounded, the 
Board assumes the truthfulness of supporting evidence.  
Robinette, 8 Vet. App. at 77-78; King, 5 Vet. App. at 21.

However, the Board finds that the claim for service 
connection for a visual impairment is not well grounded.  
First, there is no medical diagnosis of any current visual 
impairment.  VA visual examinations conducted in April 1995 
and July 1996 show no diagnosis of visual impairment.  The 
July 1996 VA examination specifically indicated that he found 
no physical or clinical evidence of any ongoing pathology or 
insufficiency in the veteran's visual pathway.  Again, a well 
grounded claim requires medical evidence of a current 
disability.  Brammer, 3 Vet. App. at 225.  Moreover, there is 
simply no competent medical evidence of a relationship 
between the claimed visual impairment and the veteran's 
period of active military service.  Epps, 126 F.3d at 1468.  
A history of visual problems dated from the percussion 
grenade incident related by the veteran and repeated by the 
examiner is not competent medical evidence.  LeShore, 8 Vet. 
App. at 409.        

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for dizziness and vertigo, residuals of a closed 
head injury with headaches, a liver disorder, left ear 
hearing loss, and a visual impairment.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the above claimed disorders, he should submit 
competent medical evidence showing a current medical 
diagnosis for each claim that is related to the his period of 
active military service or some incident thereof.  Robinette, 
8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for dizziness or vertigo is 
denied.  

Entitlement to service connection for residuals of a closed 
head injury with headaches is denied.  

Entitlement to service connection for a liver disorder is 
denied.  

Entitlement to service connection for left ear hearing loss 
is denied. 

Entitlement to service connection for visual impairment is 
denied.    



REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the present level of disability is 
of primary importance, is not applicable. Id.  Therefore, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings. Id.  Finally, when a 
veteran appeals the initial rating assigned for a disability, 
and the RO issues a statement of the case for an increased 
rating, the case must be remanded for the issuance of a 
proper statement of the case. Id.  On remand, the veteran is 
afforded time in which to perfect the appeal and to address 
specific items in the statement of the case. Id.  

In this case, the veteran appealed the initial 10 percent 
disability rating assigned by the RO for the residuals of the 
right knee injury.  However, it is unclear whether, as 
required by Fenderson, the RO considered the possibility of 
staged ratings or provided the veteran with a proper 
statement of the case with the laws and regulations 
applicable to the appeal of an initial disability rating. 

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should furnish the veteran and 
his representative a statement of the 
case for the issue of whether the initial 
assignment of a 10 percent disability 
rating for residuals of a right knee 
injury was proper.  The RO should afford 
the veteran 60 days in which to perfect 
his appeal and to address other specific 
issues from the statement of the case.  

2.  If the veteran submits any additional 
evidence, the RO should readjudicate the 
claim on the basis of that evidence.  
Notice of any readjudication should be 
sent to the veteran and her 
representative.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran is free to 
submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

